            Case 2:19-cv-02261-WBS-CKD Document 1 Filed 11/08/19 Page 1 of 7



1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Nasser Elsalhi
7
                                      UNITED STATES DISTRICT COURT
8

9                EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

10
                                                  CASE NO.
11
     Nasser Elsalhi
12
                               Plaintiff,         PLAINTIFF’S COMPLAINT FOR DAMAGES:
13
            v.
14                                                  1. Violation of the Rosenthal Fair Debt
                                                       Collection Practices Act
15   Synchrony Bank                                 2. Violation of the Telephone Consumer
                                                       Protection Act
16                             Defendant.
17

18          COMES NOW Plaintiff Nasser Elsalhi, an individual, based on information and belief, to
19   allege as follows:
20                                          INTRODUCTION
21      1. This is an action for damages brought by an individual consumer for Defendant’s violations
22   of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §1788, et seq. (hereinafter
23   “Rosenthal Act”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair
24   practices and violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq.
25   (hereinafter “TCPA”), which prohibits the use of automated dialing equipment when making calls
26   to consumers.
27      2. Plaintiff brings this action against Defendant Synchrony Bank (hereinafter “Defendant” or
28   “Synchrony”) for its abusive and outrageous conduct in connection with debt collection activity.
                                                    1
              Case 2:19-cv-02261-WBS-CKD Document 1 Filed 11/08/19 Page 2 of 7



1        3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the following findings
2    and purpose in creating the Rosenthal Act:
            (a)(1) The banking and credit system and grantors of credit to consumers are
3
            dependent upon the collection of just and owing debts. Unfair or deceptive
4           collection practices undermine the public confidence which is essential to the
            continued functioning of the banking and credit system and sound extensions of
5           credit to consumers.
6
              (2) There is need to ensure that debt collectors and debtors exercise their
7             responsibilities to another with fairness and honesty and due regard or the rights of
              the other.
8

9
              (b) It is the purpose of this title to prohibit debt collectors from engaging in unfair
              or deceptive acts of practices in the collection of consumer debts and to require
10            debtors to act fairly in entering into and honoring such debts, as specified in this
              title.
11

12       4. While many violations are described below with specificity, this Complaint alleges
13   violations of the statutes cited in their entirety.
14       5. The TCPA was designed to prevent calls like the ones described herein, and to protect the
15   privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give consumers
16   a choice as to how corporate entities may contact them and to prevent the nuisance associated with
17   automated or prerecorded calls.
18                                      JURISDICTION & VENUE
19       6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47 U.S.C. §
20   227.
21       7. This venue is proper pursuant to 28 U.S.C. §1391(b).
22                                      GENERAL ALLEGATIONS
23       8.    Plaintiff Nasser Elsalhi (hereinafter “Plaintiff”) is an individual residing in the state of
24   California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
25       9.    At all relevant times herein, Synchrony Bank was a company engaged, by the use of mail,
26   email, and telephone, in the business of collecting a debt from Plaintiff, and a “consumer debt,” as
27   defined by Cal. Civ. Code §1788.2(f).
28

                                                           2
             Case 2:19-cv-02261-WBS-CKD Document 1 Filed 11/08/19 Page 3 of 7



1       10. At all relevant times, Defendant acted as a “debt collector” within the meaning of Cal.
2    Civ. Code §1788.2(c)
3       11. Plaintiff applied for, and obtained, an unsecured credit card account with Defendant in
4    2017.
5       12. The loan Plaintiff took from Defendant was extended primarily for personal, family or
6    household purposes and is therefore a “debt” as that terms is defined by the Calif. Civil Code §
7    1788.2(d) of the Rosenthal Act.
8       13. Defendant has been attempting to collect on a debt that originated from monetary credit
9    that was extended primarily for personal, family, or household purposes, and was therefore a
10   “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2(3) of the Rosenthal
11   Act.
12      14. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant rising
13   from what Plaintiff is informed and believes was a consumer credit transaction, the money
14   allegedly owed was a “consumer debt” within the meaning of California Civil Code § 1788.2(f)
15   of the Rosenthal Act.
16      15. Plaintiff is informed and believes that Defendant is one who regularly collects or attempts
17   to collect debts on behalf of themselves, and is therefore a “debt collector” within the meaning of
18   the Calif. Civil Code § 1788.2(c) of the Rosenthal Act, and thereby engages in “debt collection”
19   within the meaning of the California Civil Code § 1788.2(b) of the Rosenthal Act, and is also
20   therefore a “person” within the meaning of California Civil Code § 1788.2(g) of the Rosenthal
21   Act.
22      16. Plaintiff’s account was an unsecured loan and Plaintiff began making payments on the
23   account.
24      17. Plaintiff was making payments on the loan before he became financially unable to keep
25   up with the monthly payments.
26      18. Defendant began contacting Plaintiff in July of 2019 to inquire about the status of the
27   loan and to collect on the payments that were no longer being made.
28

                                                     3
            Case 2:19-cv-02261-WBS-CKD Document 1 Filed 11/08/19 Page 4 of 7



1        19. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to seek some type
2    of financial relief.
3        20. Counsel for Plaintiff sent Defendant a letter confirming representation of Plaintiff and
4    informing Defendant that it was to no longer contact Plaintiff directly and that all
5    calls/letters/collection efforts were to no longer be directed at Plaintiff.
6        21. The contents of the letter also informed Defendant that Plaintiff was withdrawing his
7    consent to be contacted on his cellular telephone.
8        22. Counsel for Plaintiff sent the certified letter of representation to Defendant on or about
9    August 23, 2019.
10       23. Defendant received Plaintiff’s letter of representation and revocation on or about August
11   29, 2019.
12       24. Plaintiff informed Defendant that he was revoking his consent to be called on his
13   telephone in August of 2019.
14       25. Defendant continued to contact Plaintiff between approximately September 5, 2019 –
15   October 19, 2019; the type of contact was through phone calls to Plaintiff’s cellular telephone.
16       26. Defendant would sometimes call Plaintiff numerous times each day demanding payment
17   on the account.
18       27. Defendant would use an automatic dialing machine when placing the calls to Plaintiff.
19       28. Plaintiff was contacted repeatedly regarding non-payment of the debt owed to Defendant
20   despite Defendant being notified that Plaintiff had retained counsel to deal specifically with the
21   debt owed to Defendant.
22       29. Defendant’s calls were frequent in nature and continued despite receiving written
23   confirmation that Plaintiff was represented by an attorney and that all calls to Plaintiff’s cellular
24   telephone were to stop.
25       30. Despite receiving notices regarding Plaintiff’s representation by counsel and revocation
26   of his consent to be contacted on his cellular telephone Defendant continued to call and contact
27   Plaintiff daily regarding his account with Defendant.
28

                                                        4
            Case 2:19-cv-02261-WBS-CKD Document 1 Filed 11/08/19 Page 5 of 7


                                         FIRST CAUSE OF ACTION
1
                                        (Violation of the Rosenthal Act)
2                                      (Cal. Civ. Code §§ 1788-1788.32)
                                     (Against Defendant Synchrony Bank)
3

4       31. Plaintiff realleges and incorporates herein the allegation in each and every paragraph

5    above as though fully set forth herein.

6       32. Plaintiff provided written notice that he was represented by sending Defendant a certified

7    letter with the name, address, and contact information of his attorney and informed Defendant that

8    he was represented.

9       33. Defendant continued to call and attempt to make contact with Plaintiff despite receiving

10   notice of representation and being informed that Plaintiff had retained counsel in an effort to deal

11   with the debt that was owed to Defendant.

12      34. The calls and communications made by Defendant to Plaintiff were not related to

13   statements of Plaintiff’s account and were attempts to collect a debt.

14      35. Plaintiff received numerous calls and from Defendant from at least September 5, 2019 –

15   October 19, 2019.

16      36. Defendant is contacting Plaintiff frequently regarding his non-payment on his account

17   after receiving notice that Plaintiff was represented by counsel.

18      37. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after receiving noticed

19   that Plaintiff had retained an attorney.

20
                                     SECOND CAUSE OF ACTION
21                                         (Violation of the TCPA)
                                               (47 USC § 227)
22                                   (Against Defendant Synchrony Bank)
23
        38. Plaintiff realleges and incorporates herein the allegation in each and every paragraph above
24
     as though fully set forth herein.
25
        39. Defendant was informed that Plaintiff revoked his consent to be contacted by Defendant in
26
     August of 2019.
27

28

                                                      5
             Case 2:19-cv-02261-WBS-CKD Document 1 Filed 11/08/19 Page 6 of 7



1         40. Defendant called Plaintiff approximately thirty-four (34) times since Plaintiff withdrew his

2    consent to be contacted by an automatic dialing machine.
3         41. Defendant would contact Plaintiff nearly daily regarding payment on the accounts.

4         42. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver

5    the collection messages without Plaintiff’s prior express consent.
6         43. All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing system”

7    as defined by 47 U.S.C. §227(a)(1).
8         44. These calls were made to Plaintiff’s cellular telephone and were not calls for an emergency

9    purposed as defined by 47 U.S.C. §227(b)(1)(B).
10        45. Plaintiff expressly revoked any consent that may have previously been given to Defendant

11   to be contacted by an automatic dialing machine in August of 2019.
12        46. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(A)(iii).

13                                       PRAYER FOR RELIEF
14   WHEREFORE, Plaintiff prays for judgment as follows:
15               a. An award of actual damages pursuant to California Civil Code §1788.30(a), as will
16                   be proven at trial, which are cumulative and in addition to all other remedies
17                   provided for in any other cause of action pursuant to California Civil Code
18                   §1788.32.
19               b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
20                   §1788.30(b), which are cumulative and in addition to all other remedies provided
21                   for in California Civil Code §1788.32; and
22               c. An award of costs of litigation and reasonable attorney’s fees pursuant to Cal. Civ.
23                   Code §1788.30(c).
24               d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C. §227(b)(3)(C)
25                   for each and every violation.
26   //
27   //
28   //

                                                       6
           Case 2:19-cv-02261-WBS-CKD Document 1 Filed 11/08/19 Page 7 of 7



1             e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct in
2                 the future.
                                                         Gale, Angelo, Johnson, & Pruett, P.C.
3

4    Dated: November 8, 2019                             By:     /s/ Joe Angelo
                                                         Joe Angelo
5                                                        Elliot Gale
                                                         Attorneys for Plaintiff
6

7                                  DEMAND FOR JURY TRIAL

8          Plaintiff hereby demands trial of this matter by jury.
9

10                                                       Gale, Angelo, Johnson, & Pruett, P.C.

11   Dated: November 8, 2019                             /s/ Joe Angelo
                                                         Joe Angelo
12
                                                         Elliot Gale
13                                                       Attorneys for Plaintiff

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     7
